Citation Nr: 0107195	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-00 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional right facial pain and 
decreased sensation to the orbital and maxillary divisions of 
the right trigeminal nerve, claimed as results of surgical 
treatment by the Department of Veterans Affairs in July 1993.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional right facial pain due to an 
inability to have a morphine pump for relief of pain because 
of a staphylococcal infection, claimed as due to surgical and 
medical treatment by the Department of Veterans Affairs in 
August 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to June 
1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 1999 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

REMAND

The record reveals that the veteran has been treated for many 
years for headaches (for which service connection is in 
effect) and facial pain.  She underwent a radio frequency 
rhizotomy of the right trigeminal nerve in July 1993 at a VA 
Medical Center, but she complained of worsening facial pain 
thereafter.  In May 1994, at a private facility, a pump was 
surgically implanted for the administration of continuous 
morphine for relief of facial pain.  However, the functioning 
of the morphine pump apparently failed, and the veteran was 
hospitalized at a VA facility in August 1998 for replacement 
of the implanted pump.  Following VA surgery in August 1998, 
the veteran developed a staphylococcal infection, and, as a 
consequence, she apparently no longer has a morphine pump 
implanted.  

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  However, those amendments apply only to claims 
for compensation under 38 U.S.C.A. § 1151 which were filed on 
or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31263 (1998).

In the instant case, the veteran filed a claim under the 
provisions of 38 U.S.C.A. § 1151 in April 1996, alleging that 
she had suffered additional disability as a result of VA 
surgery in July 1993.  She contended that VA surgery in July 
1993 resulted in increased right facial pain and decreased 
sensation to the orbital and maxillary divisions of the right 
trigeminal nerve.  That claim is not subject to the 
amendments to 38 U.S.C.A. § 1151 which apply to claims filed 
on or after October 1, 1997.

However, the RO has certified to the Board another issue on 
appeal, which was not raised by the veteran prior to October 
1, 1997.  At a VA examination in January 1999, the veteran 
complained that, as a result of additional VA surgery in 
August 1998, she had a staphylococcal infection which had the 
effect of precluding further use of a morphine pump, which 
she had used prior to the surgical procedure in August 1998, 
and so she had increased facial pain after August 1998.  The 
rating decision of April 1999 treated the veteran's complaint 
in January 1999 concerning the August 1998 VA surgery as 
another claim under 38 U.S.C.A. § 1151 and denied the claim.  
That claim is subject to the amendments to 38 U.S.C.A. § 1151 
which apply to claims filed on or after October 1, 1997.

With regard to the first claim, the VA examiner in January 
1999 found that VA surgery in July 1993 did not exacerbate 
the veteran's right facial pain; the surgery simply did not 
benefit her in that regard.  The examiner thus found that the 
veteran did not incur the additional disability of increased 
facial pain as a result of VA surgery in July 1993.

With regard to the other part of the veteran's first claim, 
the VA examiner in January 1999 found that decreased 
sensation involving the orbital and maxillary divisions of 
the right trigeminal nerve was "an expected complication of 
the surgery".  Applicable regulations provide that 
compensation under 38 U.S.C.A. § 1151 is not payable for the 
necessary consequences of VA surgical treatment.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the surgical treatment 
administered.  38 C.F.R. § 3.358(c)(3). The Board is unable 
to determine at this time whether the examiner found in 
January 1999 that the decreased sensation involving the 
orbital and maxillary divisions of the right trigeminal nerve 
was certain to result from the July 1993 surgery and thus a 
necessary consequence of that surgery.  This case will, 
therefore, be remanded to the RO for clarification on that 
point.

With regard to the veteran's second claim, the VA examiner in 
January 1999 found that a staphylococcal infection was a 
postoperative complication of VA surgery in August 1998 and a 
result of the complication was that the veteran was no longer 
able to have a morphine pump and so her right facial pain had 
been exacerbated.  As this claim is subject to the amendments 
to 38 U.S.C.A. § 1151 set forth above, the question becomes 
whether the proximate cause of the staphylococcal infection 
in August 1998 was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the surgical treatment or 
postoperative medical treatment in August 1998. 

The Veterans Claims Assistance Act of 2000 (VCAA), which 
applies to all pending claims for VA benefits, provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, and VA is 
required to provide assistance to a claimant unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  In the 
veteran's case, the Board finds that the VCAA requires VA to 
obtain a medical opinion on the issue of whether the 
proximate cause of the veteran's staphylococcal infection in 
August 1998 was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part, and this case will be remanded to the RO for that 
purpose.

The description of the August 1998 VA surgery noted above 
comes from the report of the veteran's January 1999 VA 
examination report.  However, the actual report of that 
surgery has not been associated with the veteran's claims 
file.  The claims file, as presently constituted, contains 
five volumes of medical records from VA facilities.  Several 
items of correspondences contained in the claims file refer 
to a sixth volume of VA medical records, and a note contained 
in the fifth volume of medical records indicates that 
"Volume VI" was transferred to the Fayetteville, Arkansas 
VA Medical Center (VAMC) in November 1998.  It appears likely 
that the sixth volume of medical records contains the report 
of the veteran's August 1998 surgery. Inclusion of that 
report in the claims file is essential for appellate review 
of the veteran's second claim for compensation under 
38 U.S.C.A. § 1151, and so, while this case in remand status, 
that volume of records should be obtained, if at all 
possible. 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that she provide the names and 
addresses of all medical providers who 
have treated her for right facial pain 
and/or decreased sensation involving the 
orbital and maxillary divisions of the 
right trigeminal nerve since August 1998.  
The veteran should also be requested to 
provide the exact date and location of 
her August 1998 VA surgery. 

2.  After securing any necessary 
releases, the RO should request all 
identified records of medical treatment 
which are not currently associated with 
the veteran's claims file.  Specifically, 
the RO should contact the Fayetteville 
VAMC to obtain "Volume VI" of the 
veteran's medical records and ensure that 
the report of her August 1998 VA surgery 
is obtained.  If the search for such 
records has negative results, 
documentation from the contacted entities 
to that effect should be included in the 
veteran's claims file, particularly with 
regard to the noted VA treatment records, 
and the RO should comply with the notice 
provisions of the VCAA.

3.  Then, the RO should arrange for the 
veteran's medical records in her clams 
file and the medical records volumes 
associated with the claims file to be 
examined by the physician who conducted 
the January 1999 VA examination, if 
available, or by a specialist in 
neurology.  The reviewing physician 
should offer an opinion on the following 
questions: whether decreased sensation 
involving the orbital and maxillary 
divisions of the right trigeminal nerve 
was certain to result from the VA surgery 
in July 1993; and, considering that the 
veteran developed a staphylococcal 
infection, whether VA surgery in August 
1998, or postoperative VA medical 
treatment involved carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on VA's part so as to cause the 
staphylococcal infection.  A rationale 
for the opinions expressed should be 
provided.  

4.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to compensation under 38 
U.S.C.A. § 1151. If the determination on 
either claim remains adverse to the 
veteran, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this REMAND is to obtain clarifying medical 
information. By this REMAND, the Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required of the veteran until she is further 
notified by the RO.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




